United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Moss Point, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1967
Issued: June 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 22, 2011 appellant filed a timely appeal of the March 3, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) terminating her wage-loss
compensation benefits.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.

1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction is computed
beginning on the day following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s merit
decision was issued on March 3, 2011, the 180-day computation begins March 4, 2011. 180 days from March 4,
2011 was August 30, 2011. Since using August 31, 2011 the date the appeal was received by the Clerk of the
Board, would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is August 22, 2011, which renders the appeal timely filed. See 20 C.F.R.
§ 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation
effective March 13, 2011 on the grounds that she no longer had any disability causally related to
her accepted employment-related injury.
FACTUAL HISTORY
On March 8, 1973 appellant, then a 38-year-old letter carrier, filed a claim alleging that
she sustained a urinary condition for which she underwent an anterior and posterior vaginal
repair on January 10, 1973 due to her repetitive work duties.3 OWCP accepted her claim for
cystocele and rectocele.
On November 22, 1975 appellant again underwent anterior and posterior vaginal repair.
On May 17, 2006 she underwent a cytoscopy and retrograde pyelogram to treat her severe stress
urinary incontinence, possible fistula. Appellant underwent urodynamics on June 6, 2006 to treat
her urinary incontinence.
By letter dated June 17, 2010, OWCP requested that appellant submit a physician’s
medical report regarding her current condition to determine whether she was entitled to
compensation benefits for continuing residuals and total disability. Appellant was afforded 60
days to submit the requested evidence. She did not respond.
On July 28, 2010 OWCP referred appellant, together with a statement of accepted facts
and medical record, to Dr. Thomas W. Coleman, a Board-certified urologist, for a second
opinion on the nature and extent of her employment-related residuals and disability.
In a September 3, 2009 report, Dr. Coleman obtained a history that appellant fell in 1968
and subsequently underwent three unsuccessful surgeries to correct her urinary incontinence. He
noted that she had not worked since 1977 when she was apparently totally disabled due to her
urinary condition.4 Appellant refused to lose weight to undergo a sling procedure that was
offered to her on several occasions as treatment. Her complaints on the date of examination
included significant stress urinary incontinence and urgency incontinence at night. Appellant
also had several urinary tract infections in the prior year’s which were treated with medication.
On physical examination, Dr. Coleman listed essentially normal findings with the exception of
labored breathing and costovertebral angle (CVA) tenderness on the right side of the abdomen
which was unimpressive. He advised that appellant had stress urinary incontinence due to her
work injuries, but she refused treatment to correct the condition. Appellant did not have any
complaints of pain. Dr. Coleman stated that she could have undergone the relatively simple
outpatient surgical procedure to correct her incontinence and been rehabilitated many years ago.
3

Prior to the instant claim, appellant filed a claim under OWCP File No. xxxxxx776 for an injury she sustained
on October 6, 1970 when she slipped and fell on steps. OWCP accepted her claim for hematoma of the right hip and
bruised coccyx. It paid appellant appropriate compensation.
4

The record reveals that on June 10, 1987 appellant was released to return to light-duty work with restrictions.
OWCP referred her for vocational rehabilitation. Appellant’s vocational rehabilitation case was subsequently closed
because the employing establishment could not provide suitable work.

2

He believed that the sling surgeries offered to appellant would have had a high success rate.
Although appellant contended that she had social limitations in her ability to work due to her
stress urinary incontinence, Dr. Coleman stated that many people work with stress and urge
incontinence and wear protective hygiene without difficulty. He concluded that appellant could
reach maximum recovery by undergoing the surgery that had been recommended to her for over
10 years. In a work capacity evaluation dated October 6, 2010, Dr. Coleman advised that she
could perform her regular work duties with no restrictions.
By letter dated October 25, 2010, OWCP requested that Dr. Charles F. White, Jr., an
attending Board-certified urologist, review Dr. Coleman’s September 3, 2009 report and address
whether he agreed with the recommended work restrictions.
In a November 5, 2010 report, Dr. White stated that he concurred with Dr. Coleman’s
opinion.
On January 25, 2011 OWCP issued a notice of proposed termination of appellant’s wageloss compensation. It found that the weight of the medical evidence, as represented by
Dr. Coleman’s referral opinion, established that she was no longer disabled due to her accepted
cystocele and rectocele. Appellant was advised that the proposed decision did not apply to
medical benefits for treatment for her accepted condition.
In a February 8, 2011 letter, appellant disagreed with the proposed action. She contended
that Dr. Coleman prescribed medication without conducting a physical examination.
Dr. Coleman also provided false statements in his report.
In a March 3, 2011 decision, OWCP terminated appellant’s wage-loss compensation
effective March 13, 2011. It found that the weight of the medical evidence rested with the
opinion of Dr. Coleman, as supported by that of Dr. Smith. OWCP advised appellant that she
would continue to receive medical benefits for her accepted conditions.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation. After it has been determined that an employee has disability causally related to
her employment, it may not terminate compensation without establishing that the disability had
ceased or that it was no longer related to the employment.5 OWCP’s burden of proof includes
the necessity of furnishing rationalized medical opinion evidence based on a proper factual and
medical background.6 Furthermore, the right to medical benefits for an accepted condition is not
limited to the period of entitlement for disability. To terminate authorization for medical
treatment, OWCP must establish that a claimant no longer has residuals of an employmentrelated condition that requires further medical treatment.7
5

Jason C. Armstrong, 40 ECAB 907 (1989).

6

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

7

Mary A. Lowe, 52 ECAB 223 (2001); Wiley Richey, 49 ECAB 166 (1997).

3

ANALYSIS
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation as of March 13, 2011. The Board accepted that she sustained cystocele and
rectocele while in the performance of duty. OWCP subsequently referred appellant to
Dr. Coleman for a second opinion evaluation.
Dr. Coleman’s September 3, 2009 report reviewed a history of appellant’s urinary
condition and medical treatment. He found that, although she continued to have urinary stress
incontinence causally related to the accepted injuries, she could perform her regular work duties
as a letter carrier, eight hours a day. Dr. Coleman’s findings were essentially normal with the
exception of labored breathing and CVA tenderness on the right side of the abdomen which was
unimpressive. He stated that appellant could have undergone the previously recommended
simple outpatient surgical sling procedure to correct her incontinence and been rehabilitated
many years ago. Dr. Coleman further stated that despite her contention that she had social
limitations due to her stress urinary incontinence which affected her ability to work, many people
work with stress and urge incontinence and wear protective hygiene without difficulty. He
advised that appellant could reach maximum recovery by undergoing the surgery that had been
recommended to her for over 10 years. In an October 6, 2010 work capacity evaluation,
Dr. Coleman opined that she could perform her regular work duties with no restrictions.
The Board finds that Dr. Coleman’s reports represent the weight of the medical evidence
and that OWCP properly relied on his reports in terminating appellant’s wage-loss compensation
for the accepted conditions on March 3, 2011. Dr. Coleman’s opinion is based on a proper
factual and medical history as he reviewed a statement of accepted facts and appellant’s prior
medical treatment. He also related his comprehensive examination findings in support of his
opinion that appellant’s continuing residuals of the accepted work-related conditions of cystocele
and rectocele did not prevent her from performing her regular work duties, eight hours a day
with no limitations. Dr. Coleman’s opinion is supported by Dr. Smith, an attending physician,
who agreed on November 5, 2010 that appellant could work eight hours a day with no
restrictions. Appellant’s contention that Dr. Coleman failed to conduct a thorough examination
is not supported by the record on appeal.
There is no other medical evidence contemporaneous with the termination of appellant’s
benefits which supports that she has any continuing disability from her employment-related
conditions. OWCP, therefore, met its burden of proof to terminate her disability compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation
effective March 13, 2011 on the grounds that she no longer had any disability causally related to
her accepted employment-related cystocele and rectocele.

4

ORDER
IT IS HEREBY ORDERED THAT the March 3, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 5, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

